JEl Juez Asociado Señor de Jesús
emitió la opinión del tribunal.
.Este Tribunal expidió el presente auto de certiorari para revisar una resolución del Tribunal de Distrito de San Juan que declaró nulo un emplazamiento. La resolución fué pre-dicada en haberse expresado en el emplazamiento que los demandados debían notificar su contestación al abogado de ia demandante “dentro de los diez días de haber sido dili-genciado este emplazamiento excluyéndose el día del dili-genciamiento”. Los demandados fueron emplazados perso-nalmente en el distrito de San Juan. Entendiendo éstos que el emplazamiento no cumplía con las disposiciones de la Be-gla 4(b) en relación con la 12(a) de Enjuiciamiento Civil, solicitaron del Tribunal de Distrito que decretase la nuli-dad del emplazamiento, dictándose, con tal motivo, la reso-lución objeto de este recurso.
Dispone la Begla 4(b) que el emplazamiento hará ■constar “el plazo dentro del cual exigen estas reglas que comparezca el demandado para defenderse”. Y la Begla 12(a) tratando de ese plazo, prescribe que será de diez días a partir de la fecha en que se le hubiere servido copia del ■emplazamiento y- de la demanda, si la citación se hiciese en ■el distrito en que se promueve la acción; dentro de veinte días si se hiciese fuera de dicho distrito, pero en la Isla de Puerto Bico; y dentro de cuarenta días si se hiciese fuera de Puerto Bico. . Completando lo que dejó de especificar la Begla 4(b) con lo provisto en la 12(a), llegaremos a la conclusión de que el plazo a que se refiere la Begla 4(b) y que, ■de acuerdo con la misma, deberá hacerse constar en el emplazamiento, es el indicado en la Begla 12(a). Por consiguiente, tenemos que convenir con el Tribunal inferior en que ■el secretario no cumplió estrictamente con la Begla 4(b) ■complementada por la 12 (á) al expedir el emplazamiento en este caso.
*419Arguye la peticionaria — la demandante en el caso principal — que se cumplió sustancialmente con la Eegla 4(b) por-que la citación se hizo en el distrito donde se promovió la acción, en cuyo caso el término para comparecer es de diez días y precisamente fué ése el plazo que se indicó a los de-mandados en el emplazamiento. Eeplican éstos, sin embargo, que en el momento en que el Secretario expide el em-plazamiento, no sabe ni debe presumirse que esté en condi-ciones de saber, si el demandado será citado en el distrito en que se promueve la acción, en algún otro distrito o fuera de Puerto Eico y que el hecho de haber sido citado dentro del distrito es una mera coincidencia que no convalida el em-plazamiento. Pero no debemos perder de vista que el ob-jeto principal del emplazamiento es dar aviso con certeza del plazo fijado por la ley dentro del cual el demandado debe comparecer a defenderse y advertirle, además, de las conse-cuencias que pudieran sobrevenirle si deja de hacerlo den-tro de dicho plazo. Codd v. Westchester Fire Ins. Co., 128 P.2d 968 (Wash. 1942) y Spokane Merchants’ Ass’n. v. Acord, 170 Pac. 329 (Wash. 1918).
En el presente caso los demandados fueron notificados del plazo que precisamente tenían para comparecer. El hecho de que el secretario no hiciera constar los otros dos plazos a que se refiere la Eegla 12(a) no pudo causarles perjuicio alguno toda vez que dichos dos plazos no les eran aplica-bles por haber sido emplazados en el distrito en que se pro-movió la acción. Aplicando la primera de las Eeglas de En-juiciamiento Civil que prescribe que las mismas se interpret tarán en forma tal que garanticen una solución justa, rápida y económica de toda acción debemos resolver, que si bien el secretario no cumplió estrictamente con la Eegla 4(b) com-plementada por la 12(a), las circunstancias de este caso de-muestran que se cumplió sustancialmente con dichas Eeglas y esto es suficiente. Codd v. Westchester Fire Ins. Co., supra; Spokane Merchants’ Ass’n. v. Acord, supra.

*420
Procede declarar con lugar la petición de certiorari, anu-lar la resolución recurrida y devolver los autos a la corte inferior para ulteriores procedimientos no inconsistentes con esta opinión.